     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 1 of 35



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


________________________________

TRUSTEES OF BOSTON UNIVERSITY,  )
               Plaintiff,       )
                                )       Consolidated Civil Action
           v.                   )       No. 12-11935-PBS
                                )
EVERLIGHT ELECTRONICS CO., LTD.,)
et al.,                         )
               Defendants.      )
                                )
                                )
TRUSTEES OF BOSTON UNIVERSITY, )
               Plaintiff,       )
                                )       Civil Action
           v.                   )       No. 12-12326-PBS
                                )
EPISTAR CORPORATION,            )
               Defendant.       )
                                )
                                )
TRUSTEES OF BOSTON UNIVERSITY, )
               Plaintiff,       )
                                )       Civil Action
           v.                   )       No. 12-12330-PBS
                                )
LITE-ON INC., et al.,           )
               Defendants.      )
                                )

                         MEMORANDUM AND ORDER

                             July 18, 2019

Saris, C.J.

                              INTRODUCTION

    This is a long-running, acrimonious patent infringement

case which is now back before the Court for final disposition



                                    1
      Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 2 of 35



following an appeal to the Federal Circuit.1 Plaintiff, the

Trustees of Boston University, is the owner of U.S. Patent No.

5,686,738 (the “̕738 patent”). The ̕738 patent relates to the

preparation of monocrystalline gallium nitride films via

molecular beam epitaxy, which, in short, is a process used in

creating semiconductors for LED lights. Defendants are Everlight

Electronics Co., Ltd. and Everlight Americas, Inc. (together,

“Everlight”); Epistar Corp. (“Epistar”); Lite-On Inc., LiteOn

Service USA, Inc., Lite-On Technology Corp., and LiteOn Trading

USA, Inc. (together, “Lite-On” and, collectively with Epistar

and Everlight, “Defendants”). Defendants are manufacturers of

LED devices that Plaintiff alleges infringe the technology

covered by the ̕738 patent. There are currently four

interrelated motions before the Court: (1) Plaintiff’s motion to

affirm the jury verdict or, in the alternative, to modify the

claim construction order or amend its complaint, (2) Defendants’

motion to rescind the Court’s award to Plaintiff of partial

attorney’s fees and costs, (3) Defendants’ motion for attorney’s

fees, and (4) Plaintiff’s motion for disallowance of costs.




1 The Court assumes familiarity with the Federal Circuit’s opinion as well as
the Court’s prior opinions in this case. See, e.g., Trs. of Bos. Univ. v.
Everlight Elecs. Co., 896 F.3d 1357 (Fed. Cir. 2018) (appeal); Trs. of Bos.
Univ. v. Everlight Elecs. Co., No. CV 12-11935-PBS, 2016 WL 3962826 (D. Mass.
July 22, 2016) (judgment as a matter of law); Trs. of Bos. Univ. v. Everlight
Elecs. Co., 109 F. Supp. 3d 344 (D. Mass. 2015) (summary judgment on
invalidity); Trs. of Bos. Univ. v. Everlight Elecs. Co., 23 F. Supp. 3d 50
(D. Mass. 2014) (claim construction).

                                      2
     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 3 of 35



     After hearing, the Court DENIES Plaintiff’s motion to

affirm the jury verdict or, in the alternative, to modify the

claim construction order or amend its complaint (Dkt. No. 1872),

ALLOWS IN PART and DENIES IN PART Defendants’ motion to rescind

the Court’s award of attorney fees (Dkt. No. 1859), ALLOWS IN

PART and DENIES IN PART Defendants’ motion for attorney’s fees

(Dkt. No. 1860), and ALLOWS IN PART and DENIES IN PART

Plaintiff’s motion for disallowance of costs (Dkt. No. 1850).

                               BACKGROUND

I.   Pre-Appeal Procedural History

     Plaintiff originally filed a series of cases against

Defendants in 2012. In May 2013, the Court ordered that the

cases be consolidated. A jury trial was held between November 2,

2015 and November 19, 2015. The jury found the ̕738 patent to be

valid and that Epistar and Everlight willfully infringed it.

Following trial, Defendants renewed their motion for judgment as

a matter of law and moved for a new trial or remittitur. On July

22, 2016, the Court denied Defendants’ motion as to liability

but granted Defendants Epistar and Everlight a new trial as to

damages or remittitur. Plaintiff then moved for reconsideration

of the Court’s decision as to damages, which the Court also

denied.




                                    3
      Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 4 of 35



II.   Appeal

      In August 2016, the parties cross-appealed various rulings

made by the Court, including the ruling on Defendants’ motion

for judgment as a matter of law. On July 25, 2018, the Court of

Appeals for the Federal Circuit reversed the Court’s decision on

Defendants’ motion for judgment as a matter of law and dismissed

all other pending appeals as moot. On October 12, 2018, the

Federal Circuit denied Plaintiff’s requests for re-hearing. The

Federal Circuit then issued a formal mandate.

      The Federal Circuit reversed the Court’s denial of judgment

as a matter of law for Defendants on the basis that the ̕738

patent is invalid for lack of enablement. The Federal Circuit

described the dispositive issue as follows:

      The district court construed two terms relevant here.
      First, it construed “grown on” to mean “formed
      indirectly or directly above.” Under this
      construction, claim 19’s growth layer and buffer layer
      do not have to be in direct contact; there can be
      intervening layers between them. Second, the district
      court construed “a non-single crystalline buffer
      layer” to mean “a layer of material that is not
      monocrystalline, namely, [1] polycrystalline,
      [2 amorphous or [3] a mixture of polycrystalline and
      amorphous, located between the first substrate and the
      first growth layer.” And, while the district court did
      not specifically construe “growth layer,” BU does not
      dispute that “growth layer” includes within its scope
      a monocrystalline growth layer.

      Assuming a monocrystalline growth layer, together
      these constructions raise six permutations for the
      relationship between claim 19’s growth layer and
      buffer layer: (1) monocrystalline growth layer formed
      indirectly on a polycrystalline buffer layer;

                                     4
     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 5 of 35



    (2) monocrystalline growth layer formed indirectly on
    a buffer layer that is a mixture of polycrystalline
    and amorphous; (3) monocrystalline growth layer formed
    indirectly on an amorphous buffer layer; (4)
    monocrystalline growth layer formed directly on a
    polycrystalline buffer layer; (5) monocrystalline
    growth layer formed directly on a buffer layer that is
    a mixture of polycrystalline and amorphous; and
    (6) monocrystalline growth layer formed directly on an
    amorphous buffer layer. The enablement issue in this
    case concerns this sixth permutation—a monocrystalline
    growth layer formed directly on an amorphous buffer
    layer.

Trs. of Bos. Univ. v. Everlight Elecs. Co., 896 F.3d 1357,
1360 (Fed. Cir. 2018).

Defendants’ non-enablement defense had two components: a legal

component and a factual component. The legal component turned on

what it meant for the “full scope” of the patent to be enabled.

Defendants argued that in order to be enabled the patent had to

teach a person of ordinary skill in the art (“POSITA”) how to

make all six permutations describe above. The factual component

turned on whether or not the patent did in fact teach a POSITA

how to make a monocrystalline growth layer directly on an

amorphous buffer layer. Defendants argued that the evidence at

trial established that it was impossible to make a

monocrystalline growth layer directly on an amorphous buffer

layer.

    In denying judgment as a matter of law for Defendants, the

Court rejected both components of Defendants’ non-enablement

defense. In turn, the Federal Circuit reversed the Court on both


                                    5
     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 6 of 35



points. On the law, the Federal Circuit held that “[its]

precedents make clear that the specification must enable the

full scope of the claimed invention,” which meant that the ̕738

patent had to teach all six permutations. Id. at 1364. On the

facts, the Federal Circuit held that “Defendants showed that

epitaxially growing a monocrystalline layer directly on an

amorphous layer would have required undue experimentation—

indeed, that it is impossible.” Id. Accordingly, the Federal

Circuit reversed the Court and ordered judgment for Defendants.

III. Post-Appeal Motions

    Following their success on appeal, Defendants filed a bill

of costs with the Court. On September 4, 2018, Plaintiff filed a

motion to disallow Defendants’ costs, which Defendants

subsequently opposed. On November 14, 2018, Defendants filed a

motion to rescind the Court’s award of attorney’s fees and costs

and a motion for attorney’s fees. Plaintiff opposed both

motions. Finally, on December 17, 2018, Plaintiff filed a motion

to affirm the jury verdict or, in the alternative, to modify the

claim construction order or amend its complaint, which

Defendants subsequently opposed. All four motions are currently

pending.




                                    6
      Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 7 of 35



                                 DISCUSSION

I.    Motion to Affirm Jury Verdict or, in the Alternative, to
      Amend the Complaint2

      A.    Legal Standards

      Under Federal Rule of Civil Procedure 60(a), “[t]he court

may correct a clerical mistake or a mistake arising from

oversight or omission whenever one is found in a judgment,

order, or other part of the record.” The purpose of Rule 60(a)

is to provide a mechanism for correcting clerical or other

similar mistakes as a result of which the judgment does not

reflect the intentions of the Court. “The relevant test for the

applicability of Rule 60(a) is whether the change affects

substantive rights of the parties . . . or is instead a

clerical, or a copying or computational mistake, which is

correctable under the Rule.” Bowen Inv., Inc. v. Carneiro

Donuts, Inc., 490 F.3d 27, 29 (1st Cir. 2007) (alteration in

original) (quoting In re W. Tex. Mktg. Corp., 12 F.3d 497, 504

(5th Cir. 1994)). ”If . . . cerebration or research into the law

or planetary excursions into the facts is required, Rule 60(a)

will not be available.” Id. (quoting In re W. Tex. Mktg. Corp.,

12 F.3d at 505). “Matters cognizable under Rule 60(a) are,




2 Plaintiff’s original motion also requested alternative relief in the form of
a modification of the Court’s claim construction order. In its reply brief,
however, Plaintiff concedes that this form of relief is foreclosed by the
mandate rule.

                                      7
       Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 8 of 35



generally, mechanical in nature.” Toscano v. Chandris, S.A., 934

F.2d 383, 386 (1st Cir. 1991).

       B.   Analysis

            a.    Exclusion

       Plaintiff contends that the Court excluded at trial the

non-enablement invalidity defense upon which Defendants

ultimately prevailed on appeal. In its view, the Court excluded

the defense as a sanction pursuant to Federal Rules of Civil

Procedure 16(f) and 37(b) because Defendants failed to timely

disclose it. The operative pretrial scheduling order required

Defendants to file their preliminary invalidity and non-

infringement disclosures by October 23, 2013 and their

amended / supplemental disclosures by December 16, 2013.

According to Plaintiff, neither Defendants’ preliminary nor

amended invalidity contentions disclosed the winning non-

enablement defense. And Defendants failure to timely disclose

the defense led the Court to exclude it at trial. Because the

defense was excluded as a sanction, it was improper for either

the Court or the Federal Circuit to consider it on the merits.

Thus, Plaintiff urges the Court to affirm the jury verdict in

its favor pursuant to Rule 60(a) notwithstanding the Federal

Circuit’s decision granting Defendants judgment as a matter of

law.



                                      8
     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 9 of 35



    There are several factual problems with Plaintiff’s

position. First, Defendants raised the defense in their summary

judgment motion on invalidity, and the Court addressed it on the

merits. Second, Plaintiff asked the Court to exclude the defense

prior to trial due to its late disclosure, but the Court

expressly refused to do so. Third, Defendants raised the defense

again in their post-trial motion for judgment as a matter of

law. In opposing that motion, Plaintiff did not argue the

defense had been excluded at trial, and the Court again

addressed the defense on the merits. Fourth, Plaintiff did not

argue on appeal the defense had been excluded at trial. This

case history is difficult to square with Plaintiff’s contention

that the defense was excluded by the Court.

    Nonetheless, Plaintiff parses the trial record for proof

that the Court excluded the defense. Plaintiff focuses on the

testimony of Defendants’ expert witness Dr. Fitzgerald, where

the parties repeatedly clashed over the proper scope of his

testimony regarding Defendants’ invalidity defense of non-

enablement. The Court concedes that the record is ambiguous on

this particular point. The dispute originated in part around a

slide demonstrating all the permutations of the Court’s claim

construction, which had never been disclosed before. Both

Plaintiff and Defendants point to portions of the record they

believe vindicate their respective positions. Compare Dkt. No.

                                    9
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 10 of 35



1596 at 170-71 (Court acknowledged that invalidity defense had

been raised previously and allowed Defendants to explore it with

Dr. Fitzgerald), with Dkt. No. 1597 at 36-39 (Court barred

Plaintiff from asking Dr. Fitzgerald about “all permutations” of

the ̕738 patent because Defendants did not raise the issue on

direct examination and the issue was “dead”). The bottom line,

however, is that it is not enough for Plaintiff identify

ambiguity in the trial record because there is nothing in the

record to suggest the Court struck the enablement defense. Prior

to trial, the Court explicitly refused to strike the defense

because it determined the defense had been adequately disclosed.

If the Court in fact reversed that decision during trial, then

there would be a clearer statement in the record to that effect.

Following trial, the Court denied Defendants judgment as a

matter of law as to enablement on the merits. If the Court in

fact excluded Defendants’ non-enablement defense at trial, then

there would have been no reason to do so. Accordingly, the Court

confirms that it did not exclude Defendants’ non-enablement

defense at trial, and the Federal Circuit properly relied on the

defense in granting Defendants judgment as a matter of law.

          b.    Rule 60(a)

    Even if Plaintiff understood that the Court excluded

Defendants’ non-enablement defense at trial, Rule 60(a) does not

supply a procedural mechanism for instating that ruling at this

                                   10
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 11 of 35



stage of proceedings. Rule 60(a) allows the Court to correct “a

clerical mistake” or other “mistake arising from oversight or

omission.” But this is not a simple clerical mistake in the

judgment. Plaintiff is asking the Court to re-interpret the

trial record in a way that would have significant ramifications

for the substantive rights of the parties. See Bowen, 490 F.3d

at 29. If the Court granted Plaintiff’s request, it would be

altering the basis for its decision on Defendants’ post-trial

motion for judgment as a matter of law. Instead of addressing

Defendants’ invalidity defense on the merits, the Court would be

dismissing it on procedural grounds. This in turn would nullify

the subsequent reversal of the Court’s decision by the Federal

Circuit. And Plaintiff would prevail on its claims,

notwithstanding the fact that Federal Circuit issued a mandate

in favor of Defendants. This stretches Rule 60(a) too far.

    Indeed, Plaintiff cites no authority for the proposition

that Rule 60(a) -- or, for that matter, any other federal rule

or judicial doctrine -- can be used to modify a judgment in the

present circumstances. The cases Plaintiff does cite bear little

similarity to the facts of this case. See Sartin v. McNair Law

Firm PA, 756 F.3d 259, 266 (4th Cir. 2014) (affirming order

clarifying that sanctions order applied to plaintiffs’ attorney

rather than plaintiffs themselves); Garamendi v. Henin, 683 F.3d

1069, 1081 (9th Cir. 2012) (affirming order altering terms of

                                   11
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 12 of 35



judgment to allow for enforcement in France); Rivera v. PNS

Stores, Inc., 647 F.3d 188, 200 (5th Cir. 2011) (affirming order

clarifying that summary judgment decision was “with prejudice”);

Trans Nat’l Commc’ns, Inc. v. Overlooked Ops., Inc., 229 F.3d

1133 (1st Cir. 2000) (per curiam) (unpublished table decision)

(affirming denial of Rule 60(a) motion to modify agreed-upon

judgment to include pre-judgment interest). These cases all

involved minor, clerical-type modifications to the judgment,

none of which fundamentally changed the outcome of the

litigation. Here, Plaintiff’s request that the Court affirm the

jury verdict in its favor despite Defendant’s successful appeal

exceeds the scope of relief ordinarily permitted by Rule 60(a).

          c.    Mandate Rule

    Not only is there no procedural avenue for granting relief

from the Federal Circuit’s judgment, but such relief is

foreclosed by the “mandate rule” which governs the Court’s

authority to take further actions following an appellate

disposition. See Exxon Chem. Patents, Inc. v. Lubrizol Corp.,

137 F.3d 1475, 1483-84 (Fed. Cir. 1998). “Unless remanded by

[the appellate court], all issues within the scope of the

appealed judgment are deemed incorporated within the mandate and

thus are precluded from further adjudication.” Engel Indus.,

Inc. v. Lockformer Co., 166 F.3d 1379, 1383 (Fed. Cir. 1999).

The parties spar over the exact contours of this rule, but these

                                   12
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 13 of 35



disagreements are not dispositive in this case. At minimum, the

parties agree that the mandate rule prevents the Court from

taking actions that are inconsistent with the judgment and

written opinion of the Federal Circuit. See Retractable Techs.,

Inc. v. Becton Dickinson & Co., 757 F.3d 1366, 1371 (Fed. Cir.

2014); Exxon Chem. Patents, 137 F.3d at 1484.

    The Federal Circuit did not remand the case for further

proceedings but simply granted Defendants judgment as a matter

of law. On its face, then, Plaintiff’s request that the Court

affirm the jury verdict is inconsistent with the judgment of the

Federal Circuit. Plaintiff argues that this is not the case

because the Federal Circuit opinion did not directly address the

Court’s supposed exclusion of the non-enablement defense. This

is unpersuasive for two reasons. First, the Federal Circuit

reversed the Court on the merits of Defendants’ non-enablement

defense. Embedded in the Court’s decision on the merits was the

conclusion that the defense had not been excluded at trial.

Second, in order to reverse the Court on the merits, the Federal

Circuit reviewed the trial record and found that it contained

evidence sufficient to grant judgment in favor of Defendants.

That means that the Federal Circuit looked at the same record

Plaintiff now contends contains proof that the Court excluded

Defendants’ non-enablement defense. Yet the Federal Circuit did

not reach the conclusion urged by Plaintiff. Rather, based on

                                   13
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 14 of 35



the same record, the Federal Circuit granted judgment for

Defendants. For both these reasons, the Plaintiff’s request for

relief falls within the scope of the Federal Circuit’s mandate.

The Court lacks the authority to affirm the jury verdict and,

therefore, must deny Plaintiff’s motion.

          d.    Amendment

    In the alternative, Plaintiff requests that it be allowed

to amend its complaint to allege infringement of two additional

claims -- claims 11 and 12 -- of the ̕738 patent. Both claims

specify that the buffer layer be “recrystallized, partially

amorphous,” which excludes permutations of the patent that have

a purely amorphous buffer layer. In other words, Plaintiff

proposes to add claims not susceptible to Defendant’s argument

that it was impossible to grow a monocrystalline growth layer

directly on an amorphous buffer layer. And, likewise, the

Federal Circuit’s judgment would not invalidate them.

    Federal Rule of Civil Procedure 15(a) instructs that the

Court should give leave to amend freely “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). But “when a litigant seeks

leave to amend after the expiration of a deadline set in a

scheduling order, Rule 16(b)'s more stringent good cause

standard supplants Rule 15(a)'s leave freely given standard.”

United States ex rel. D’Agostino v. EV3, Inc., 802 F.3d 188, 192

(1st Cir. 2015). Defendants do not consent to an amendment, and

                                   14
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 15 of 35



the deadline for amendment set by the Court was in February

2014, so Plaintiff is left to argue that that “good cause”

exists for an amendment. The First Circuit has “noted that Rule

16's ‘good cause’ standard ‘focuses on the diligence (or lack

thereof) of the moving party more than it does on any prejudice

to the party-opponent.’” Somascan, Inc. v. Philips Med. Sys.

Nederland, B.V., 714 F.3d 62, 64 (1st Cir. 2013) (quoting

Flores-Silva v. McClintock-Hernández, 710 F.3d 1, 3 (1st Cir.

2013)). “Regardless of the context, the longer a plaintiff

delays, the more likely the motion to amend will be denied, as

protracted delay, with its attendant burdens on the opponent and

the court, is itself a sufficient reason for the court to

withhold permission to amend.” Steir v. Girl Scouts of USA, 383

F.3d 7, 12 (1st Cir. 2004).

     Here, Plaintiff has delayed far too long in seeking leave

to amend. The only basis for “good cause” put forth by Plaintiff

is the same argument that Defendants belatedly disclosed their

non-enablement defense. But Plaintiff was aware of this defense

at least as early as November 2014 when Defendants moved for

summary judgment on invalidity. Indeed, on November 14, 2014,

Plaintiff moved to strike Defendants’ motion because it

contained defenses that had not been timely disclosed. Further,

Plaintiff moved to strike Defendants’ non-enablement defenses

again in September 2015. At no point after November 2014 (until

                                   15
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 16 of 35



the present motion) did Plaintiff seek leave to amend. This

delay defeats any showing of good cause. In that time, the Court

held two trials, and the parties pursued cross-appeals to the

Federal Circuit and back. The burden on the Court and Defendants

of granting Plaintiff leave to amend at this stage is simply too

great. Thus, the Court denies Plaintiff’s request for leave to

amend its complaint.

          e.    Sanctions

    As a parting shot in their opposition, Defendants ask the

Court to award fees and costs incurred in opposing Plaintiff’s

motion to affirm the jury verdict pursuant to 28 U.S.C. § 1927.

“Under section 1927, an attorney's conduct must multiply the

proceedings and be ‘unreasonable and vexatious’ to warrant the

imposition of sanctions.” Cruz v. Savage, 896 F.2d 626, 631 (1st

Cir. 1990). While Plaintiff’s motion is unsuccessful, that does

not mean that it is frivolous or meritless, or that it was filed

solely to harass Defendants. The Court agrees that the trial

record on the exclusion issue was not crystal clear and was

amorphous. Indeed, some of the ambiguity arose from a chart

presented for the first time at trial by Defendants. As both

parties have done at virtually every stage of this litigation,

Plaintiff has taken an aggressive position to try to win on its

claims. The Court finds that Plaintiff’s counsel’s conduct has

not crossed the line that separates zealous advocacy from

                                   16
      Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 17 of 35



unlawyerly conduct, see id. at 634, and, accordingly, an award

of sanctions is not appropriate.

II.   Attorney’s Fees Motions

      A.    Legal Standards

      Under 35 U.S.C. § 285, the Court “in exceptional cases may

award reasonable attorney fees to the prevailing party.” An

exceptional case is “simply one that stands out from others with

respect to the substantive strength of a party’s litigating

position (considering both the governing law and the facts of

the case) or the unreasonable manner in which the case was

litigated.” Octane Fitness LLC v. ICON Health & Fitness, Inc.,

572 U.S. 545, 554 (2014). “Section 285 demands a simple

discretionary inquiry; it imposes no specific evidentiary

burden, much less a high one.” Id. at 557; see also Highmark

Inc. v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 563

(2014) (“[T]he determination whether a case is ‘exceptional’

under § 285 is a matter of discretion.”). “[T]here is no precise

rule or formula for making these determinations . . . .” Octane

Fitness, 572 U.S. at 554 (quoting Fogerty v. Fantasy, Inc., 510

U.S. 517, 534 (1994)). Factors supporting a finding of

exceptionality include “frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of

the case) and the need in particular circumstances to advance

considerations of compensation and deterrence.” Id. at 554 n.6

                                     17
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 18 of 35



(quoting Fogerty, 510 U.S. at 534 n.19). “[A] case presenting

either subjective bad faith or exceptionally meritless claims

may sufficiently set itself apart from mine-run cases to warrant

a fee award.” Id. at 555.

    “Litigation misconduct and unprofessional behavior may

suffice, by themselves, to make a case exceptional under § 285.”

Rambus Inc. v. Infineon Techs. AG, 318 F.3d 1081, 1106 (Fed.

Cir. 2003). “In cases deemed exceptional only on the basis of

litigation misconduct, however, the amount of the award must

bear some relation to the extent of the misconduct.” Id. An

award of “attorney fees under section 285 should be tailored by

a court to the situation before it.” Power Mosfet Techs., LLC v.

Siemens AG, 378 F.3d 1396, 1415 (Fed. Cir. 2004). “[T]he award

of the total amount of a fee request is unusual.” Takeda Chem.

Indus., Ltd. v. Mylan Labs., Inc., 549 F.3d 1381, 1390 (Fed.

Cir. 2008).

    B.    Analysis

    For the reasons discussed above, the Court denies

Plaintiff’s motion to affirm the jury verdict and will enter

judgment for Defendants consistent with the Federal Circuit’s

mandate. This means Defendants are the prevailing parties under

§ 285.




                                   18
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 19 of 35



          a.    Defendants’ Motion to Rescind

    Defendants first seek to rescind the Court’s original

attorney’s fee award in favor of Plaintiff. The Court allows

Defendants’ motion to the extent it was based on § 285 because

Plaintiff is no longer the prevailing party. Yet this does not

fully resolve the matter because the prior fee award was not

based exclusively on § 285. “[A] district court may invoke its

inherent power to impose sanctions . . . in excess of what is

provided for by statute.” Id. at 1391. Courts make fee awards

based on their “inherent power” in cases where there is “a

finding of fraud or abuse of the judicial process.” Id. (quoting

Amsted Indus. Inc. v. Buckeye Steel Castings Co., 23 F.3d 374,

378 (Fed. Cir. 1994)). A finding of fraud, however, is not

always necessary because “courts may use sanctions in cases

involving bad faith that cannot be otherwise reached by rules or

statutes.” Id.; see also iLOR, LLC v. Google, Inc., 631 F.3d

1372, 1380 (Fed. Cir. 2011) (stating that “a court can invoke

its inherent power to award such fees in exceptional cases based

upon a finding of bad faith”).

    The Court previously awarded Plaintiff expert fees totaling

$47,720.73 based on these “inherent powers.” In making this

award, the Court concluded that Everlight’s attempts to blame

Plaintiff for its own misrepresentations regarding its sales

data constituted bad faith. The Federal Circuit’s decision in no

                                   19
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 20 of 35



way disturbs this conclusion. Accordingly, the Court does not

rescind its prior expert fee award, nor does it rescind its

award of “attorneys’ fees directly attributable to the

misrepresentation surrounding the sales data that Everlight

originally described as including only GaN products.” Dkt. No.

1770 at 10; see also Dkt. No. 1829 at 4-5 (awarding attorney’s

fees totaling $49,755.00 related to sales data

misrepresentation). Although the Court originally made the

attorney’s fee award pursuant to § 285, it equally could have

made the award pursuant to its inherent powers based on its

finding of bad faith. Therefore, pursuant to its inherent

powers, the Court awards Plaintiff its attorney fees resulting

from Everlight’s misrepresentations concerning sales data. In

all other respects, the Court allows Defendants’ motion to

rescind.

           b.   Defendants’ Motion for Fees

    As the prevailing party, Defendants further contend that

they are entitled to attorney’s fees because this is an

exceptional case. They argue that the case is exceptional for

two reasons.

    First, Defendants claim that the case is exceptional due to

the meritless nature of Plaintiff’s claims. For a case to be

“exceptional” under § 285, the losing party’s litigating

position must be “so merit-less as to ‘stand out’ from the

                                   20
     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 21 of 35



norm.” SFA Sys., LLC v. Newegg Inc., 793 F.3d 1344, 1348 (Fed.

Cir. 2015). It is not enough that its legal and factual

arguments ultimately turned out to be incorrect or unsuccessful.

See id. at 1349. Defendants contend that once Plaintiff’s expert

Dr. Piner conceded that it is “a basic law of physics that it is

not possible to epitaxially grow a monocrystalline film on an

amorphous structure,” Plaintiff’s claims ceased to have any

merit.3 In Defendants’ view, this was the critical admission

because the Federal Circuit ultimately found that the ̕738

patent was not enabled since it was impossible to grow a

monocrystalline growth layer directly on an amorphous buffer

layer. Defendants characterize Plaintiff’s various arguments and

procedural maneuvers from that point forward as “specious,”

“desperate,” “meritless,” and “frivolous.” No matter the gloss

Defendants’ try to give the record, however, they cannot escape

the fact that the Court ruled against their non-enablement

defense when they raised it on summary judgment, and then ruled

against it again on the motion for judgment as a matter of law.

Further, the jury returned a verdict for Plaintiff finding

infringement of the ̕738 patent. These facts belie the argument

that Plaintiff’s position was entirely without merit. Thus, the

Federal Circuit’s reversal of the Court’s enablement decision


3 Accordingly, Defendants are not seeking their attorney’s fees for the entire
case but only those incurred from September 2015 when Dr. Piner made this
admission.

                                     21
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 22 of 35



does not change the Court’s conclusion that Plaintiff took a

reasonable, albeit unsuccessful, position on enablement.

    Second, Defendants contend that Plaintiff engaged in a

pattern of litigation misconduct which makes this case

exceptional. Defendants complain of two sets of inappropriate

conduct: (1) Plaintiff pursued a frivolous “design-win” theory

of damages based on Defendants’ foreign sales of infringing

products; and (2) Plaintiff engaged in abusive and uncivil

conduct throughout the litigation, first by filing a series of

unmeritorious sanctions motions against Defendants, and then by

sending threatening emails to Defendants’ counsel during and

after trial.

    The first set of conduct is insufficient to make this case

exceptional. Plaintiff disputes Defendant’s claim that the

“design-win” theory was unmeritorious, pointing to two

subsequent decisions finding that foreign sales of infringing

products were actionable under U.S. patent law. See WesternGeco

LLC v. ION Geophysical Corp., 138 S. Ct. 2129, 2139 (2018);

Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc.,

No. CV 04-1371-LPS, 2018 WL 4804685, at *1 (D. Del. Oct. 4,

2018), cross appeals filed, Nos. 19-102, 19-103 (Fed. Cir. Oct.

23, 2018). The Court will not punish Plaintiff for pursuing a

novel legal theory, especially one that has since been partly

vindicated by the Supreme Court. Moreover, the Court does not

                                   22
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 23 of 35



accept Defendants’ assertion that the “design-win” theory was

frivolous because Plaintiff ultimately dropped it at trial.

Given that the Court expressed uncertainty about the theory

throughout the case and then severed it from the main trial,

Plaintiff’s decision not to pursue the theory seems like a

reasonable decision as a matter of litigation strategy, not a

concession that the theory was without merit.

    The second set of activity presents a closer question. As

Defendants point out, Magistrate Judge Boal observed that

Plaintiff’s use of sanction motions was “expensive and

wasteful.” Dkt. No. 796 at 11. On the other hand, some of those

motions were successful. Defendants were sanctioned for denying

Plaintiff reasonable access to sales data, which resulted in a

wasted trip by counsel to Taiwan. Defendants were also ordered

to pay costs related to their over-designation of documents as

“attorneys eyes only” in violation of the case’s protective

order. And Magistrate Judge Boal did not restrict her criticisms

to Plaintiff, observing that in the course of discovery Epistar

“inappropriately attempted to shift to [Plaintiff] its

obligations,” Dkt. No. 832 at 4 n.3, and “disregarded its

obligations,” Dkt. No. 911 at 5. While Plaintiff’s tactic of

weaponizing sanctions motions was unfortunate, it is precisely

the conduct to which the Court was referring when it previously

described how “both sides tangoed.” Dkt. No. 1770 at 7.

                                   23
     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 24 of 35



Therefore, the Court will not base an award of attorney’s fees

on Plaintiff’s use (or misuse) of sanction motions.

      The conduct of Plaintiff’s counsel in sending threatening

emails to Defendants’ counsel during and after trial, however,

does support a partial award of attorney’s fees. During trial,

the Court reprimanded Plaintiff’s counsel, Michael Shore, for

authoring a “toxic email series” and ordered that he stop

sending emails to Defendants’ counsel. Dkt. No. 1598 at 4:24-

5:21. Once the trial ended, Mr. Shore resumed sending emails to

Defendants’ counsel, prompting Defendants to file a motion for

contempt against him. The Court then ordered Mr. Shore to stop

sending emails to Defendants’ counsel “until proceedings before

this Court have ended.”4 Dkt. No. 1650 at 4. At least one of the

emails sent by Mr. Shore, which claimed “I usually just execute

lawyers who try to perpetrate a fraud upon my clients and the

Court,” Dkt. No. 1663-1 at 2, clearly crossed the line of

civility. Defendants have brought two contempt motions against

Plaintiff’s counsel in connection with these emails, and they

are permitted to recover their attorney’s fees for briefing and

arguing those motions. In all other respects, Defendants’ motion

for attorney’s fees under § 285 is denied.




4 The Court did not originally rule on the contempt motion. While that motion
technically is still pending, the Court now denies it as moot.

                                     24
      Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 25 of 35



IV.   Motion for Disallowance of Costs

      A.    Legal Standard

      Under Rule 54, the prevailing party in a civil action

generally is entitled to recover costs -- excluding attorney’s

fees -- from the opposing party. Fed. R. Civ. P. 54(d)(1).

“Congress has enumerated the type of expenses that a federal

court ‘may tax as costs.’ Rule 54(d) works in tandem with the

statute.” In re Two Appeals Arising Out of San Juan Dupont Plaza

Hotel Fire Litig., 994 F.2d 956, 962 (1st Cir. 1993) (citation

omitted) (quoting 28 U.S.C. § 1920). Taxable costs include: fees

of the clerk and marshal; fees for printed or electronically

recorded transcripts necessarily obtained for use in the case;

fees and disbursements for printing and witnesses; fees for

exemplification and the costs of making copies of any materials

where the copies are necessarily obtained for use in the case;

docket fees; and compensation of court appointed experts,

compensation of interpreters, and salaries, fees, expenses, and

costs of special interpretation services. 28 U.S.C. § 1920. The

party seeking costs must file a bill of costs, and, upon

allowance by either the judge or clerk, the award of costs will

be included in the final judgment or decree. Id. The procedure

for opposing an award of costs is to file a motion for

disallowance of costs. In deciding whether to award costs to a

prevailing party, the district court has broad discretion. See

                                     25
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 26 of 35



Martinez v. Cui, No. CIV. A. 06-40029-FDS, 2009 WL 3298080, at

*1 (D. Mass. Apr. 13, 2009) (citing Ross v. Saint Augustine's

Coll., 103 F.3d 338, 344 (4th Cir. 1996)).

    B.    Analysis

    At the hearing on April 1, 2019, the Court requested the

parties reach an agreement regarding an award of costs. The

parties failed to do so. Thus, the Court considers the merits of

Plaintiff’s motion for disallowance of costs.

          a.    Availability of Costs

    Plaintiff contends that Defendants are not entitled to

costs because they engaged in misconduct throughout the

litigation. The local rules on taxation of costs state that

“[c]osts may also be denied where the prevailing party has

engaged in misconduct during the litigation process.” Mass.

District Rules re Taxation of Costs, at 3. The local rules cite

two Third Circuit decisions which stand for the general

proposition that the Court may deny a party costs because it has

unclean hands. See In re Paoli R.R. Yard PCB Litig., 221 F.3d

449, 463 n.4 (3d Cir. 2000); Smith v. Se. Pa. Transp. Auth., 47

F.3d 97, 99 (3d Cir. 1995). In the First Circuit the decision to

award costs is left to the discretion of the district court,

except that discretion “operates in the long shadow of a

background presumption favoring cost recovery for prevailing

parties.” San Juan Dupont Plaza Hotel Fire, 994 F.2d at 963.

                                   26
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 27 of 35



    Plaintiff reminds the Court of two instances of Defendants’

litigation misconduct that it believes should bar them from

receiving costs. Both instances are detailed in the Court’s July

2016 opinion on Plaintiff’s motion for fees and costs and formed

the basis for the Court’s partial award of attorney’s fees for

Plaintiff pursuant to 35 U.S.C. § 285. Aside from these two

instances, however, the Court observed that Defendants’

litigation conduct “was not unreasonable. While counsel on both

sides were aggressive and at times uncivil, that is

unfortunately true in many patent cases. Here, both sides

tangoed. Considering the totality of the circumstances, the

Court cannot assign blame for this contentiousness to one side.”

Dkt. No. 1770 at 6. After all, as discussed above, the Court had

to bar Plaintiff’s lead counsel from sending emails to

Defendants’ counsel due to the threatening nature of his prior

emails. Notwithstanding this misconduct, the Court still awarded

Plaintiff nearly $70,000 in costs. The Court previously

concluded that Plaintiff’s misconduct was not serious enough to

overcome the presumption in favor of awarding costs. For similar

reasons, the Court finds that Defendants are entitled to recover

their costs now that they are the prevailing parties.

          b.    Taxable Costs

    Deposition Transcripts: Defendants originally sought

$74,234.94 in total costs for deposition transcripts. They

                                   27
     Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 28 of 35



subsequently revised their request down to $52,744.33 after

Plaintiff pointed out that they were double counting for video

and transcripts of certain depositions.5 In total, the revised

request covers 48 depositions of 40 different witnesses, that

were “either (a) noticed by the Plaintiff; (b) obtained for use

because Plaintiff listed them on their witness list,

(c) designated by Plaintiff as a trial witness, or (d) their

testimony was in part admitted to the court (either in trial or

in a pre-trial proceeding).” Dkt. No. 1853 ¶ 5.

      Plaintiff argues that Defendants can only recover

transcription costs for depositions that Defendants used at

trial. Four of the depositions on Defendants’ list fall into

this category, with a total transcription cost of $3,370.85.6

Under 28 U.S.C. § 1920(2), the prevailing party can recover

costs related to “recorded transcripts necessarily obtained for

use in the case.” The language of the statute does not limit

taxable costs to transcripts used at trial. And the First

Circuit has held that courts have the discretion to award

“deposition costs if special circumstances warrant it, even



5 In their revised request, Defendants double-count the deposition of Zita Lee
on April 29, 2014 and omit the deposition of Ting Lei on April 7, 2014.
Compare Dkt. No. 1849 at 3, with Dkt. No. 1853-1 at 2-3. The total transcript
costs above accounts for these mistakes.
6 Plaintiff concedes that the transcripts from the depositions of Paul Reidy

and Vinit Nijhawan, the latter held on September 11, 2014, are taxable. The
two other transcripts are from the depositions of Mr. Nijhawan held on March
16, 2015 and July 10, 2015. Videos of these two depositions were also played
at trial. See Dkt. No. 1853-1 at 3.

                                     28
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 29 of 35



though the depositions were not put in evidence or used at the

trial.” Templeman v. Chris Craft Corp., 770 F.2d 245, 249 (1st

Cir. 1985). Therefore, the Court will not limit Defendants to

recovering just the costs for deposition transcripts used at

trial. Rather, the Court will take a case-by-case approach to

determining whether “special circumstances” exist to award

transcript costs.

    First, Plaintiff claims that Defendants cannot recover the

costs of 15 transcripts from the depositions of manufacturer

representatives because Defendants previously took the position

(in opposing Plaintiff’s motion for fees and costs) that the

witnesses’ testimony was “completely immaterial to the case.”

Dkt. No. 1813 at 12. But Plaintiff fails to acknowledge the

reason that the manufacturer representatives’ testimony was

“completely immaterial”; their testimony was relevant only to

Plaintiff’s “design-win” theory of liability, which Plaintiff

ultimately did not pursue at trial. While Plaintiff is correct

that the transcripts were not necessary for trial, Defendants

are correct that the transcripts were necessary at the time they

were obtained because Plaintiff intended to use them at trial.

See WBIP, LLC v. Kohler Co., No. CIV.A. 11-10374-NMG, 2014 WL

4471412, at *3 (D. Mass. Sept. 8, 2014) (awarding costs because

it “appropriate for [the prevailing party] to obtain the

transcripts as part of its preparation for trial”). Accordingly,

                                   29
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 30 of 35



the Court allows Defendants to recover the costs of the 15

manufacturer representative transcripts or videos totaling

$8,670.81.

    Second, Plaintiff claims that Defendants cannot recover the

cost of 19 transcripts from the depositions of Defendants’

employees or expert witnesses. On this score, Plaintiff has a

stronger argument. Courts in this district generally have held

that parties cannot recover the costs of their own deposition

transcripts. See, e.g., Hillman v. Berkshire Med. Ctr., Inc.,

876 F. Supp. 2d 122, 127 (D. Mass. 2012); Legrice v. Harrington,

No. CIV.A. 09-10132-RBC, 2010 WL 2991670, at *1 (D. Mass. July

26, 2010); Neles-Jamesbury, Inc. v. Fisher Controls Int’l, Inc.,

140 F. Supp. 2d 104, 106 (D. Mass. 2001). Indeed, Defendants

made precisely the same argument to the Court in opposing

Plaintiff’s motion for fees and costs. The Court denies

Defendants costs for the 19 transcripts from the depositions of

their own employees and expert witnesses.

    Once these specific objections are resolved, there are

still ten transcripts for which Plaintiff generally objects to

the award of costs. Seven of the ten transcripts are for

witnesses that Plaintiff listed in their pretrial disclosures as

“expects to call” witnesses. Defendants can recover costs for

these transcripts because it was reasonable to obtain them in

anticipation of cross-examination at trial. See WBIP, 2014 WL

                                   30
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 31 of 35



4471412, at *3. Two transcripts were cited in Defendants’ motion

for summary judgment on invalidity. The costs for these

transcripts are also recoverable. See Keurig, Inc. v. JBR, Inc.,

No. CIV. 11-11941-FDS, 2014 WL 2155083, at *3 (D. Mass. May 21,

2014) (collecting cases allowing costs for transcripts cited in

summary judgment papers); see also Gochis v. Allstate Ins. Co.,

162 F.R.D. 248, 252 (D. Mass. 1995) (allowing costs for

depositions cited in successful dispositive motions). The one

remaining transcript is for the deposition of Ting Lei on April

7, 2014. Defendants included the transcript in their initial

bill of costs but did not supply additional information in

opposing Plaintiff’s motion to disallow costs. Without more, the

Court cannot determine whether it is appropriate to award costs

for the Lei transcript. Therefore, the Court denies costs for

that one transcript.

    In total, the Court allows Defendants costs for 28

deposition transcripts for a total of $25,990.41.

    Demonstratives: Defendants seek $50,527.51 for “[f]ees and

disbursements for printing.” Of this amount, Plaintiff objects

to $44,257.00 in costs related to the preparation and

presentation of demonstratives, including various graphics,

charts, and other visual aids that were used at trial. The

disputed amount relates solely to services provided by

Defendants’ trial consultant, Zang Media Consulting.

                                   31
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 32 of 35



    Under 28 U.S.C. § 1920(4), the prevailing party can recover

costs related to “exemplification.” The First Circuit has not

directly addressed whether trial demonstratives count as

“exemplification” under 28 U.S.C. § 1920(4). However, in Summit

Technology, Inc. v. Nidek Co. the Federal Circuit considered the

question of whether trial consultant fees for assistance in

preparing “trial exhibits, including computer animations,

videos, Powerpoint presentations, and graphic illustrations”

were recoverable under First Circuit law. 435 F.3d 1371, 1374-78

(Fed. Cir. 2006). After reviewing the limited caselaw, the

Federal Circuit concluded that most likely “the First Circuit

would adopt the narrow, legal definition of the term

‘exemplification’ endorsed by the Fifth Circuit, the Eleventh

Circuit, and [the Federal Circuit] applying Sixth Circuit law”

and, accordingly, denied the prevailing party costs related to

its trial consultant. Id. at 1377-78.

    Defendants argue that the demonstratives created by their

trial consultant were “useful” and “helpful” to the Court in the

course of the trial. See 28 U.S.C. § 1920(4) (stating that

“exemplification” costs are taxable if “necessarily obtained for

use in the case” (emphasis added)). The types of costs that

Defendants seek to recover go well beyond the examples of

“necessary” costs identified in the Local Rules. See Local Rules

re Taxation, at 4 (“Exemplification is the making of an official

                                   32
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 33 of 35



and certified copy of a document or transcript that is used as

evidence. Examples of items that may be exemplified include

docket sheets, complaints, medical reports, police reports,

weather reports, land records, and criminal records.”).

Defendants argue that retaining a trial consultant is customary

practice in patent litigation. That may be the case, but that

does not provide a basis for deeming the costs taxable. See

Summit Tech., 435 F.3d at 1373, 1377-78 (disallowing trial

consultant costs in a patent case). And, although Defendants

cite to favorable decisions in other circuits, they do nothing

to contest the fact that Summit Technology governs this dispute.

Accordingly, Defendants cannot recover the costs of their trial

consultant, and their total recoverable costs for copies and

exemplification is limited to $6,252.51.

    Interpreters:    Defendants seek $17,819.62 in total costs

for interpreters. This amount includes all costs incurred in

connection with interpreters used at (1) trial and

(2) depositions noticed by Plaintiff. Plaintiff argues that

Defendants are only entitled to costs incurred at trial, which

it contends are just $2,000 for a single day of trial

translation.

    Under 28 U.S.C. § 1920(6), the prevailing party can recover

costs related to the “compensation of interpreters.” The Local

Rules explain that this includes “[f]ees, expenses and costs of

                                   33
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 34 of 35



interpreters . . . if their services or the product of their

services (i.e., translated depositions) are used at trial.”

Local Rules re Taxation, at 5 (emphasis added). Likewise, courts

in this district generally have taken a broad view of the types

of interpretation costs that are taxable under 28 U.S.C. § 1920.

See, e.g., Osorio v. One World Techs., Inc., 834 F. Supp. 2d 20,

23 (D. Mass. 2011) (rejecting argument that interpretation costs

had no connection to trial); Neles-Jamesbury, 140 F. Supp. 2d at

106 (holding translator costs were taxable despite (1) being

incurred “long ago during discovery” and relating to “marginally

relevant” documents, and (2) translated documents were not

ultimately used at trial); E. Bos. Ecumenical Cmty. Council,

Inc. v. Mastrorillo, 124 F.R.D. 14, 15 (D. Mass. 1989) (holding

that costs incurred for interpreters in connection with

depositions were taxable under 28 U.S.C. § 1920(6)). Plaintiff

points to no contrary authority. Therefore, Defendants can

recover the full amount they seek for interpretation costs.

    Uncontested Costs: Defendants’ bill of costs seeks an

additional $28,776.83 in costs for (1) trial transcripts,

(2) printing fees and disbursements, and (3) witness fees.

Plaintiff does not contest these costs, and all three categories

of costs are taxable under § 1920. See 28 U.S.C. §§ 1920(2)-(3).

Therefore, Defendants are allowed these costs.



                                   34
    Case 1:12-cv-11935-PBS Document 1890 Filed 07/18/19 Page 35 of 35



                              CONCLUSION

     For the foregoing reasons, the Court DENIES Plaintiff’s

motion to affirm the jury verdict or, in the alternative, to

modify the claim construction order or amend its complaint (Dkt.

No. 1872), ALLOWS IN PART and DENIES IN PART Defendants’ motion

to rescind the Court’s award of attorney fees (Dkt. No. 1859),

ALLOWS IN PART and DENIES IN PART Defendants’ motion for

attorney’s fees (Dkt. No. 1860), and ALLOWS IN PART and DENIES

IN PART Plaintiff’s motion for disallowance of costs (Dkt. No.

1850)

SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 Chief United States District Judge




                                   35
